DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species 1 (Figures 1-6) in the reply filed on 08/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7, 8, and 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. It is noted that the applicant included claims 18 and 19 with elected species 1. However claims 18 and 19 encompass non-elected species 4 (Figures 38-39, the generic placeholder compression member being disclosed as an elongate bar 102).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words and does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first support member” in claims 1, 2, 4, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 3-6, 9, 10, and 12-14 are objected to because of the following informalities: typographical errors.  
Line 6 of claim 1 should read “the support member extending through [[a]] the needle” since the delivery needle is already recited in line 3.
Line 9 of claim 1 should read “expandable from [[a]] the low-profile configuration” since the low-profile configuration is already recited in line 8.
Lines 12-13 of claim 1 should read “the [[expandable member]] first occluder out of the needle…the [[expanded]] first occluder” as recited in line 7.
Claim 3 should read “the [[occlusion element]] first occluder is” as recited in claim 1.
Claim 4 should read “wherein the first occluder…the first occluder being configured” as recited in claim 1.
Lines 3, 6, and 8 of claim 5 should read “the second occluder[[, and]] having…through the first support member…partial occlusion of [[a]] the blood vessel”
Lines 3-4 of claim 6 should read “a second support member comprising a second tube extending slidably through the first support member, [[the]] a distal end of the second support member being” for consistency.
Line 3 of claim 9 should read “or the radially expanded [[profile]] configuration” as recited in claim 5.
Line 4 of claim 9 should read “to the tubular 
Line 7 of claim 9 should read “through the second support member” as suggested in claim 6 above for consistency.
Line 3 of claim 10 should read “the second support member” as suggested in claims 6 and 9 above for consistency.
	Claim 12 should read “each of the [[proximal]] first and [[distal]] second occluders…from [[a]] the low-profile configuration to [[a]] the radially expanded configuration…walls of [[a]] the blood vessel” as already recited in the claims from which claim 12 depends.
	Claim 13 should read “out of the second support member” as recited and suggested in claims 6 and 9 above for consistency.
Lines 3 and 8 of claim 14 should read “the second support [[tube]] member …the second occluder.[[.]]” as suggested in claims 6 and 9 above for consistency.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al. (US Patent No. 7,361,180).
Regarding claim 1, Saadat discloses an apparatus (for example, see Figures 44-45B) comprising a delivery needle (654/662) adapted to be advanced percutaneously through subcutaneous tissue to a location adjacent the blood vessel, an elongate first support member (666) having proximal and distal ends (for example, see Figure 45A; this limitation is interpreted under 112(f), wherein paragraph [0039] of the instant application describes the support member as being a tube, wherein 666 of Saadat is disclosed as a flexible tube in column 31, lines 7-9), a distal portion of the first support member (666) extending through the needle (for example, see Figure 45A), a first occluder (60) attached to the distal end of the first support member and disposed within the needle in a low-profile configuration (for example, see Figure 45A, wherein all the components are attached to each other via integrated control 652 in which 60 is at the distal end of 666, thus satisfying the claim limitation), the first occluder (60) being radially expandable from the low-profile configuration (for example, see Figure 3A) to a radially expanded configuration when deployed out of the needle (for example, see Figure 3B), the first support member (666) being movable through the needle (654/662) to deploy the first occluder (60) out of the needle (by pushing 666; for example, see column 31, lines 10-14), the first support member (666) having sufficient column strength to enable the expanded occluder to be forced, subcutaneously, toward a blood vessel to partially or fully occlude the blood vessel (since 666 can deploy the occluder out of the needle to expand, 666 has sufficient column strength to enable the expanded occluder to perform the function claimed).
The intended use recited in the preamble (“for temporarily controlling blood loss from a blood vessel of a mammalian patient”) has been considered but deemed not to impose any structural difference between the claimed invention and Saadat’s device. Saadat’s device is structured as claimed and is capable of being used for temporarily controlling blood loss from a blood vessel of a mammalian patient as claimed.
Regarding claim 2, Saadat discloses the first support member (666) is longitudinally flexible (since is disclosed as being flexible, it is longitudinally flexible; for example, see column 31, lines 7-8 and Figures 44-45B illustrating 666 flexing/bending longitudinally).
Regarding claim 3, Saadat discloses the first occluder (60) is self-expandable upon deployment from the needle (for example, see column 14, lines 41-50).
Regarding claim 4, Saadat discloses the first occluder (60) is retractable into the needle by retracting the first support member, the first occluder (60) being configured to contract to reassume its low-profile configuration as it is retracted into the needle (Saadat discloses the support member 666 may be retracted, for example, see column 31, lines 36-39, thus when 666 is retracted the user may retract the occluders, for example, by retracting 76 until the occluders are retracted back into the needle to resume their low profile configurations).
Allowable Subject Matter
Claims 5, 6, and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Saadat discloses a second occluder (58) and an elongate, flexible tensioning member (76) connected to the second occluder (58). Saadat discloses the flexible tensioning member (76) extends proximally through the needle, but not through the support member (666; for example, see Figure 3A). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quinn et al. (US Pub. No. 8,133,242) discloses an apparatus for temporarily controlling blood flow loss from a vessel of a mammalian patient comprising first and second occluders and a support member (for example, see Figure 15A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 31, 2022